Citation Nr: 0510112	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  99-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for retropatellar pain 
syndrome in the right knee.

2.  Entitlement to service connection for retropatellar pain 
syndrome in the left knee.

3.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
March 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
retropatellar pain syndrome in the veteran's right and left 
knees and residuals of a left ankle injury.  A Notice of 
Disagreement was received in March 1999.  A Statement of the 
Case was issued in March 1999.  A timely appeal was received 
in May 1999.  A hearing was scheduled before a member of the 
Board at the RO in October 2000, but the veteran failed to 
appear at the scheduled time.

In January 2001, the Board remanded the veteran's appeal for 
further development.  Thereafter, the veteran's appeal was 
returned to the Board, which denied his appeal in June 2003.  
In October 2003, the veteran moved the Board for 
reconsideration of its June 2003 decision.  The Board denied 
reconsideration by notice dated in October 2003.

The veteran appealed the Board's June 2003 decision to the 
Court of Appeals for Veterans Claims (Court).  In October 
2004, pursuant to a Joint Motion for Remand, the Court 
vacated the Board's decision and remanded the veteran's 
appeal back to the Board for further consideration.

The veteran's appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure compliance 
with the Court's order and to provide the veteran all 
possible notice and assistance on his claims.  

The Joint Motion for Remand instructs the Board to obtain and 
consider VA medical records for the treatment of the 
veteran's claimed bilateral retropatellar pain syndrome and 
residuals of left ankle injury.  VA treatment records for May 
1998 through November 1998 were obtained by the RO in March 
1999.  The file also contains a copy of VA treatment records 
from April 1998 through April 2002, which do not appear to 
have been considered at the time of the Board's June 2003 
decision.  They are attached to the Joint Motion for Remand, 
and appear to be the records the Board was instructed to 
obtain by the Court.  Since it is not clear if these 
represent all outstanding relevant treatment records, 
(including from the April 1998 to April 2002 time period), 
another attempt to obtain VA treatment records should be 
undertaken.  

In addition, the record shows that in October 2003, the 
veteran moved for reconsideration of the June 2003 Board 
denial of his appeal.  In support of his motion, the veteran 
attached reports of magnetic resonance imaging (MRI) tests of 
his knees taken in July 2003.  It appears that a private 
physician ordered these tests.  If so, a release for the 
treatment records from this private physician should be 
obtained and the records requested.

After all of the above development is completed, the Board 
finds that another VA examination is in order.  The Board 
notes that the July 2003 MRIs of the veteran's knees indicate 
that he has patellar chondromalacia and edema and damage to 
the medial meniscus in both knees.  A review of the service 
medical records shows a diagnosis of retropatellar pain 
syndrome in both knees.  However, the last in-service 
treatment was in August 1993, approximately 10 years prior to 
the MRI.  A medical opinion is necessary to determine whether 
any current bilateral knee conditions are related to the 
retropatellar pain syndrome the veteran was diagnosed to have 
in service.  The left ankle should also be reexamined.

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claims will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that he 
should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession, but not to submit duplicate 
material.  See 38 C.F.R. § 3.159(b).

2.  The RO should obtain the veteran's medical 
records from the VA Medical Center in West 
Palm Beach, Florida for treatment for 
complaints related to his knees and left ankle 
from December 1998  to the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should provide 
a negative response if records are not 
available. 

3.  The RO should request the veteran to 
provide the names, addresses and dates of 
treatment of all non-VA medical care providers 
who have provided pertinent treatment of the 
veteran's knees and left ankle since his 
separation from service, specifically any 
treatment related to the MRIs taken of his 
knees in July 2003. The RO should advise the 
veteran that he could either obtain the 
medical records from these medical providers 
himself and submit them to the RO, or he 
should complete release forms authorizing VA 
to request copies of his treatment records 
from the identified medical care providers.  
If the veteran provides completed release 
forms, the RO should then request the medical 
records identified.  In making the request, 
the RO should specify that copies of the 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.  
The veteran and his representative should be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to submit 
the identified records.

4.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for a VA orthopedic examination.  The claims 
file should be provided to the examiner for 
review in conjunction with the examination.

After reviewing the claims file, the examiner 
should render an opinion as to whether the 
veteran has a current disability in his right 
and/or left knee and his left ankle.  If the 
examiner determines that the veteran does have 
any current disabilities, he/she should 
provide an opinion whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the veteran's current 
disabilities are related to disease or injury 
incurred during service.  In conducting the 
examination, the examiner is directed to the 
veteran's service medical records, 
specifically treatment in 1988, 1989 and 1993 
for complaints about his knees, and treatment 
in 1993, 1996 and 1997 for complaints about 
his left ankle.  The Board also directs the 
examiner's attention to the July 2003 MRI 
reports and VA treatment records in 
Rheumatology related to the veteran's knees 
that are in the claims file.  

5.  Then, after ensuring the VA examination 
report(s) is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claims.  If such 
action does not resolve the claims, a 
supplemental statement of the case should be 
issued to the veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

